DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objections regarding to claim 1 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063897 A1 (Muddu) and Sasaki et al. US 2018/0046620 as applied to claim 1, further in view of Wright et al. (Wright) US 2011/0167343 A1
In regard to claim 1, Muddu disclose A method for cyber-monitoring and visually depicting cyber-activities, ([0006[0007][0140][0171][0423] monitoring and displaying events) said method comprising:
a) tracking cyber-activities derived from event stream(s); ([0270]-[0277] [0327][0335] tracking anomaly or threat related activities derived from event streams)  
b) extracting, building or extracting and building one or more entities 
and one or more entity- relations from said tracked cyber-activities, ([0261]-[0268] [0270]-[0279]  perform analysis and identify anomalies, event patterns, etc.  related to devices, or users, etc., extracting entities and linking and correlating related data) wherein each of said entity is a representative component of a particular cyber-activity; [0270]-[0279] anomaly detected corresponds to entities)  and each stack comprising cells in a chronological order, where each cell represents 
an entity from the one or more entities of b); and wherein each cell comprises information regarding the entity the cell represents that can be visualized in response to user input;  (Figure 39, page 40, 45 [0186] –[0187] [0252] [0293]-[0304]  [0313]-[0319] [0453] [0461][0482] etc. using a time based tracking model based on time slice of event feature sets from a group specific data stream on a group of entities, different group of entities are displayed with partition along a timeline and can display further detail when selected)
e) characterize said selected entity as normal or anomalous based on said pattern of relations. ([0135]-[0147][0276]-[0279] [0284]-[0295] implement the workflow regarding the anomaly or threat activities on a network with respect to the entity based on event patterns of correlating events)
But Muddu fail to explicitly disclose “c) displaying on a panel of 
a graphical user interface (GUI) a set of relational stack representations where each stack represents a different level of granularity;”  
Sasaki disclose c) displaying on a panel of a graphical user interface (GUI) a set of relational stack representations where each stack represents a different level of granularity;  (Fig. 3, 6, [0064][0078] [0083] [0097] display columns of tiered elements and each tier has different hierarchy on a GUI) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
But Sasaki and Muddu fail to explicitly disclose “d) selecting an entity to visualize across levels of granularity; e) displaying, automatically or in response to a user action, links between the selected entity in neighboring stacks to provide a pathway following the selected entity across levels of granularity and thereby produce a pattern of relations for said selected entity across said levels of granularity;”
Wright disclose d) selecting an entity to visualize across levels of granularity; (Fig. 3, 27, 32, [0157]-[0158] select an object 14a, for example)
e) displaying,  automatically or in response to a user action, links between the selected entity in neighboring stacks to provide a pathway following the selected entity across levels of granularity and thereby produce a pattern of relations for said selected entity across said levels of granularity; (Fig. 3, 27, 32, [0076]-[0081] [0157]-[0158] using a depth slider control, display links in the different levels and provide a path following 14a across different level of depths and provide a pattern based on degree of separation)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Wright’s visualizing connected information into Sasaki and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Wright’s method of displaying relationship in connected information would help to provide more network relationship information into Sasaki and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying connected relationship would help explain relevance of events in the network devices. 
In regard to claim 2, Sasaki and Muddu, Wright disclose The method of claim 1, 
the rejection is incorporated herein.
But Sasaki and Muddu fail to explicitly disclose “wherein each cell can be 
expanded or compressed.”
Wright disclose wherein each cell can be expanded or compressed. ([0150]-[0158] object can be expanded or contracted) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Wright’s visualizing connected information into Sasaki and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Wright’s method of displaying expanded and contracted visualization would help to provide more network relationship information into Sasaki and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying expanded and contracted visualization would help explain relevance of events in the network devices. 
In regard to claim 3, Sasaki and Muddu, Wright disclose The method of claim 1, 
the rejection is incorporated herein.
But Muddu and Wright fail to explicitly disclose “further wherein each cell 
has color coding.”
Sasaki disclose further wherein each cell has color coding. ([0060] [0100] [0126] display with colors based on the condition) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information display into Wright and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying network information using color would help to provide more network relationship information into Wright and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying network relationship using color would help explain relevance of events in the network devices. 
In regard to claim 5, Sasaki and Muddu, Wright disclose The method of claim 1, 
the rejection is incorporated herein.
Muddu disclose wherein (b) comprises: (i) selecting entities from said cyber-activity (ies); and (ii) selecting an entity-relations tracking model. (page 26, paragraphs 313, 314, 316, 317).  A time slice of event feature sets are tracked or monitored from the group-specific data stream to produce a model, including generating score data.  The model corresponds to or selects entities such as the event and the target computer network that is tracked.  The model state is then generated and selected and stored in the model store.
In regard to claim 6, Sasaki and Muddu, Wright disclose The method of claim 1, 
the rejection is incorporated herein.
But Muddu and Wright fail to explicitly disclose “wherein said relational stack representations comprise stacks representing entities at organization, domain, user and device levels of granularity.”
Sasaki disclose wherein said relational stack representations comprise stacks 
representing entities at organization, domain, user and device levels of granularity ([0078] [0083] [0097] companys , servers, LAN, etc., customers, a company using an element VM in the computer system and can be configured by the user  and representing tiers of elements) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Wright and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Wright and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 7, Sasaki and Muddu, Wright disclose The method of claim 1, 
the rejection is incorporated herein.
Muddu disclose wherein said relational stack representations comprise stacks representing entities at devices, processes and events levels of granularity. (Fig. 40A, [0205] [0348]-[0349] [0455]-[0461] depicts hierarchy  relationships between devices, apps running, and anomalies events,  etc.) 
In regard to claim 8, Sasaki and Muddu, Wright disclose The method of claim 1,
 the rejection is incorporated herein.
Muddu disclose wherein the GUI is a multiple panel format and one or more panels are linked such that user action in one panel is reflected in one or more other panels. (Fig. 40-42, [0458]-[0464] click the link representing the entity (user, device, app), on Fig. 40A, for example. a separate view for the selected entity is displayed as Fig. 41 or 42)
In regard to claim 9, Sasaki and Muddu, Wright disclose The method of claim 8, 
the rejection is incorporated herein.
But Muddu and Wright fail to explicitly disclose “wherein said GUI comprises panels displaying different levels of processing.”
Sasaki disclose wherein said GUI comprises panels displaying different levels of processing. (Fig. 1, 4-5, 10, [0103]-[0110] different level of relationship can be displayed, such as E2E patial topology, or VM list, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Wright and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Wright and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 10, Sasaki and Muddu, Wright discloseThe method of claim 8, 
the rejection is incorporated herein.
But Muddu and Wright fail to explicitly disclose “further comprising displaying a tree representation in a second panel.”
Sasaki disclose further comprising displaying a tree representation in a second 
panel. (Fig. 2, [0057][0089]-[0093] tree representation of topology in a screen) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Wright and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Wright and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 11, Sasaki and Muddu, Wright discloseThe method of claim 8, 
the rejection is incorporated herein.
But Muddu and Wright fail to explicitly disclose “wherein said GUI comprises 
one or more panels providing a visualization of rules for an automated processing
 that links the selected element in neighboring stacks and/or rules generation.”
Sasaki disclose wherein said GUI comprises one or more panels providing a visualization of rules for an automated processing that links the selected element in neighboring stacks and/or rules generation. ([0092] [0110]-0111][0121] [0137][0161]-[0166] display rules and select and display elements and related elements  accordingly to the rules selected in different tiers)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Wright and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship based on rules selected would help to provide more network relationship information into Wright and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship based on rules selected would help explain relevance of events in the network devices. 
In regard to claim 12, Sasaki and Muddu, Wright disclose The method of claim 8,
the rejection is incorporated herein.
Muddu disclose wherein said GUI comprises a panel for implementing  
a workflow. (Fig. 40D, [0466]-[0468] kill chain displaying the flow of the events, illustrates the timing of each phase)
In regard to claim 13, Sasaki and Muddu, Wright disclose The method of claim 1,
 the rejection is incorporated herein.
Muddu disclose further comprising wherein characterizing as normal or 
anomalous is automatic based on rules. ([0435] [0539] [0540]-[00546] [0569]  identifying event types  and devices related to the event and automatically shown based on the rule specified)  
In regard to claim 14, Sasaki and Muddu, Wright disclose The method of claim 1, the rejection is incorporated herein.
Muddu disclose further comprising initiating downstream actions following characterization of an entity as anomalous. ([0137] [0154] [0482] [0638] after identifying the anomalous, guide the user to take action based on the raised anomaly associated with the entity)  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063897 A1 (Muddu), Sasaki et al. US 2018/0046620 and Wright et al. (Wright) US 2011/0167343 A1 as applied to claim 1, further in view of Tanoue et al. (hereinafter Tanoue) US 2016/0119192
In regard to claim 15, Sasaki and Muddu, Wright disclose The method of claim 1,  the rejection is incorporated herein.
Muddu disclose each stack comprising cells in a chronological order, where each cell represents an entity characterized in step f) that requires further analysis; and wherein each cell comprises information regarding the entity the cell represents that can be visualized in response to user input;  (Figure 39, page 40, 45 [0186] –[0187] [0252] [0293]-[0304]  [0313]-[0319] [0453] [0461]-[0463][0481][0482] etc. using a time based tracking model based on time slice of event feature sets from a group specific data stream on a group of entities, by comparing incoming even data against the baseline profile for an entity to which the event data relates, etc. different group of entities are displayed with partition along a timeline and can display further detail when selected)
But Sasaki and Muddu, Wright fail to explicitly disclose “further comprising displaying on a second panel of said GUI a further relational set of stack representations having the same levels of granularity;”
Tanoue disclose further comprising displaying on a second panel of said GUI a further relational set of stack representations having the same levels of granularity (Fig. 10-12, [0096]-[0100]  display element list screen and they are the same group) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tanoue’s network information display into Wright, Sasaki and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying detailed network information would help to provide more network relationship information into Wright, Sasaki and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed network information would help explain relevance of events in the network devices. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-15 filed on 4/272022have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT #	ISSUE. DATE INVENTOR(S)	TITLE

US 10296180 B1		2019-05-21			Young
Geospatial Analytic Reporting And Monitoring
 	Young disclsoe systems and methods for analyzing, monitoring and recording communications with a controlled-environment facility are described. In one embodiment, a floor plan for a controlled-environment facility is displayed to a user. The floor plan shows a number of areas representing locations within the controlled-environment facility. The areas displayed on the floor plan may represent locations within the controlled-environment facility based upon a physical or logical relationship between the areas. One or more floor plan areas are highlighted on the display. The highlighting is associated with communication service activity in the controlled-environment facility. For example, the communication service activity may correspond to an operational status of communication devices, call volume on communication devices, called numbers, caller identities, or real-time or historical calling activity… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143